Citation Nr: 1415214	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-24 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with pulmonary fibrosis, claimed as a lung condition, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from July 1952 to January 1971.

This matter comes before the Board of Veterans' Appeals  (Board) from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for chronic obstructive pulmonary disease with pulmonary fibrosis, claimed as a lung condition.

In September 2013, the Board remanded the claim for additional development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A lung disability is not shown to be causally or etiologically related to any disease, injury, or incident in service and is not due to herbicide exposure in service.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a December 2010 letter, prior to the initial rating action on appeal. 

Relevant to the duty to assist, the VA has obtained the Veteran's complete service treatment records.  Pertaining to post-service treatment records, the Veteran has not identified any additional outstanding treatment records to obtain.  On remand, the RO sent two requests to the Veteran's private physician to obtain any additional treatment records, and no records were received.  The Veteran was notified of the VA's attempts to obtain records.  A review of the claims file reflects that records from that same private physician have been associated with the record numerous times, resulting in duplicate documents.  The Board has also reviewed his Virtual VA records and his VBMS records.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records. 

Additionally, the Veteran was afforded a VA examination in February 2011 in order to adjudicate his service connection claim, and a VHA opinion was received on the issue in March 2013.  The Board finds that the VA examination and VHA opinion are adequate to decide the Veteran's claim.

VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran contends that his current lung disorder, claimed as COPD with pulmonary fibrosis, and diagnosed as interstitial lung disease consistent with interstitial pneumitis and bronchiolitis obliterans of organizing pneumonia, chronic bronchitis, chronic cor pulmonale, was caused by exposure to herbicides while serving in Vietnam, or to the cold while serving in Korea.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307  and 3.309(a), credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Certain diseases shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. § 3.309(e).

The Veteran's DD-214 form reflects that he served in Vietnam during the Vietnam War.  The Veteran was present on the landmass or the inland waters of Vietnam during service.  Thus, the Veteran will be afforded the herbicide presumption.

However, only those diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  This includes respiratory cancers, (cancer of the lung, bronchus, larynx, or trachea), if manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116); 38 C.F.R. §§ 3.307(a)(6) , 3.309(e).

In this case, however, the Veteran has not been diagnosed with a lung disability listed under 38 C.F.R. § 3.309(e), and therefore service connection for a lung condition on a presumptive basis is not warranted. 

Having determined that the Veteran is not entitled to presumptive service connection, the Board must now evaluate whether the Veteran is entitled to service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Turning to the evidence of record, service treatment records reflect that on October 1964 chest x-ray, there was a one centimeter density lateral to the left hilar area of unknown significance.  The remaining lung fields were clear.  On August 1970 separation examination, the Veteran denied having any respiratory symptoms, and no respiratory or pulmonary condition was diagnosed.

Post-service treatment records reflect that in July 2010, the Veteran was hospitalized for symptoms of chest discomfort, shortness of breath, and pain in the chest wall associated with a cough.  The impression was severe interstitial pattern of lung disease, with no other clear etiology of the pulmonary disease.  He had been hospitalized a year previously with pneumonia.  On discharge, his respiratory diagnosis was COPD, dyspnea, and pneumonia.  In November 2010, the Veteran was hospitalized for progressive dyspnea.  He had a history of interstitial lung disease.  He was a former smoker and had smoked a pack per day.  The impression was "progressive dyspnea, which was most likely a combination of diagnoses including congestive heart failure, new right lower lobe pneumonia in a patient with relative immunocompromise associated with systemic steroid therapy, underlying interstitial lung disease, interstitial lung disease consistent with usual interstitial pneumonitis with probable bronchiolitis obliterans organizing pneumonia."  A CTscan of the lungs showed COPD and pulmonary fibrosis.  

The November 2010 treatment record went on to state that: "It is highly probable that his interstitial lung disease is the result of Agent Orange exposure and exposure to noxious substances... Though no further studies are available to definitively identify the cause of his interstitial lung disease the history clearly suggests that this is Agent Orange exposure related."

On February 2011 VA examination, the Veteran reported symptoms of a productive cough, sputum, and hemoptysis.  He had dyspnea at rest and on exertion.  Since 2009, he had been hospitalized three times for pneumonia.  He presented with an oxygen tank.  The examiner reviewed and summarized the service treatment records and post-service treatment records.  The examiner concluded that the Veteran's interstitial lung disease and COPD was unrelated to military service.  Rather, the Veteran's COPD and pulmonary fibrosis were most likely related to chronic tobacco use.  

In March 2013, a VHA examiner, a pulmonologist, reviewed the record and stated that based upon the facts presented, the Veteran had an idiopathic form of pulmonary fibrosis for which smokers or former smokers were at a higher risk to develop.  Though different environmental and occupational chemical and dust exposures had been linked to pulmonary fibrotic disorders, the examiner found no literature to support a similar causal relationship between those disorders and herbicide exposure.  Therefore, it was less likely than not that the Veteran's current lung condition was related to his service. 

In this case, the Board finds that service connection for the Veteran's lung condition on a direct basis must be denied.  Although the Veteran contends that his lung condition was caused or aggravated by exposure to herbicides in service, the Board finds that the probative and persuasive evidence of record weighs against such a finding.  In that respect, the Board places the highest probative weight on the February 2011 VA examination and the March 2013 VHA opinion because they are based upon a thorough review of the record and contain well-reasoned and explained rationale, particularly the latter opinion.  Both opinions take into account the Veteran's extensive history of smoking and the examiners were in agreement that that history was highly indicative of the Veteran's current lung condition.  In reaching this opinion, the examiners took into account the service treatment records and the post-service treatment records.  Additionally, the March 2013 VHA examiner found no research to support any link between Agent Orange exposure and the Veteran's lung condition.  In that regard, while the Veteran's private physician opined that the Veteran's lung condition was due to herbicide exposure, the physician provided no rationale to support the opinion reached.  The Board finds that rationale to be inadequate because the conclusion is unclear and unsupported.  Thus, the opinion is of lower probative value to the Board.  Accordingly, when weighing the competent medical opinions in this case, the Board finds that the February 2011 and March 2013 VA opinions outweigh the January 2011 private opinion, and thus the claim for service connection for a lung condition as due to herbicide exposure must be denied on a direct basis.  

The Board also finds that, on the theory that the Veteran's lung condition was otherwise caused or aggravated by the Veteran's service, service connection is also not warranted.  Despite the Veteran's contentions that his lung condition was due to cold weather in Korea or was otherwise related to service, none of the elements of service connection have been met.  For one, there is no indication of a lung condition in service that could be considered chronic under 38 C.F.R. § 3.307.  Moreover, there is no indication of respiratory or pulmonary symptoms in service suggestive of a lung disability: the service treatment records are negative for any diagnosis of a lung disability, and the Veteran denied that he had any symptoms of such on separation examination.  Additionally, there is no evidence of continuity of symptoms since service, as there is a 40 year gap of time during which the Veteran has not submitted any evidence or put forth any contentions that he suffered from a lung condition.  Finally, there is no medical nexus otherwise relating the Veteran's current lung condition to his service.  Thus, service connection for a lung condition on a direct basis must be denied.

The Veteran has contended on his own behalf that his lung condition is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe his respiratory and pulmonary symptoms such as coughing and shortness of breath, the Board accords his statements regarding the etiology of such disorder less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, relating the Veteran's lung condition to service, and to herbicides exposure, is a medical question.  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and lung condition.  By contrast, the February 2011 and March 2013 VA opinions took into consideration all the relevant facts in providing the opinions reached, as described in detail above.

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the Veteran's lung condition, as that condition has not been shown to have been causally or etiologically related to any disease, injury, or incident of service, or presumptively related to service, to include herbicide exposure.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for  chronic obstructive pulmonary disease (COPD) with pulmonary fibrosis, claimed as a lung condition, to include as due to herbicide exposure, is denied.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


